—Judgment unani*952mously affirmed. Memorandum: The contention of defendant that his sentence is unduly harsh or severe does not survive the voluntary, knowing and intelligent waiver of his right to appeal (see, People v Allen, 82 NY2d 761, 763; People v West, 239 AD2d 921). In any event, defendant’s sentence is neither unduly harsh nor severe (see, People v Wiggins, 227 AD2d 918, lv denied 89 NY2d 1016). (Appeal from Judgment of Niagara County Court, Fricano, J.—Attempted Criminal Possession Controlled Substance, 3rd Degree.) Present—Denman, P. J., Hayes, Callahan and Fallon, JJ.